DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Change in Examiner
	The examiner of your application in the PTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Sung Min Yoon, Art Unit: 1643.
Claim Status
	Applicant’s reply filed on 10/13/2021 is acknowledged.
	Claims 1-5 and 12-14 have been cancelled. Claim 24 has been amended. Claims 6-11 and 15-26 are pending and under examination in the application. 
Rejections Withdrawn
	Rejection of claim(s) 1, 12, 13 is/are under 35 U.S.C. 102(a)(1) as being anticipated by W02016201051A1 (“Wiggington”, reference of the IDS, of record), as evidenced by US15/580,969 (of record) is withdrawn in view of Applicant’s cancelation of claims 1-5 and 12-14.
	Rejection of Claims 1-4, 12-14 are under 35 U.S.C. 103 as being unpatentable over Wiggington, as applied to claims 1, 12, 13, and further in view of Santin et al. (“Santin”, reference of the IDS; of record), as evidenced by MacroGenics (of record) and 

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11, 15-26 remain/are rejected under 35 U.S.C. 103 as being unpatentable over
US20160158360A1 (hereafter “Hernandez”; of record) in light of Wiggington (W02016201051A1, reference of IDS; of record) and Macrogenics (of record).
Applicant’s Arguments against Hernandez, Wiggington, and Macrogenics

In addition to its listing of anal carcinoma as an indication that can purportedly be treated with the combination regimen described therein, Hernandez states that a PD-1 axis antagonist and a HPK1 antagonist can be used to treat "cancer" (in general) as well as a lengthy list of specific cancer types. Like anal carcinoma, Hernandez lacks experimental findings that would have led the skilled person to reasonably expect that a PD-1 axis antagonist and a HPK1 antagonist would be effective in the treatment of "cancer" in general or many of the above-recited specific cancers. In view of this deficiency, Hernandez does not create the reasonable expectation of success that would be required to sustain the present obviousness rejection. 
	The Office Action cited Wiggington and MacroGenics in combination with Hernandez in the present obviousness rejection. As noted in the Office Action, Wiggington describes treatment of several cancers with anti-PD-1 antibodies and MacroGenics describes treatment with the antibody MGA012. However, Wiggington and MacroGenics do not describe treatment of anal cancer and therefore add nothing to 
	In view of the foregoing remarks, Applicants respectfully submit that there is no experimental data or other teaching in Hernandez that would have led a person of ordinary skill in the art to reasonably expect that the anti-PD-1 antibody recited in the claims would be effective in treating anal cancer. Hernandez's unsupported assertion that a PD-1 axis antagonist can be used to treat anal carcinoma would not have created this expectation. Nor would Hernandez's studies with murine MC38 colorectal tumor cells. Because Hernandez does not create a reasonable expectation that even an anti-PD-1 antibody described therein would be effective in the treatment of anal cancer, which expectation of success would be required to be able to sustain the present obviousness rejection, the reference in combination with Wiggington and MacroGenics does not render obvious the method of independent claim 6 or the claims that depend directly or indirectly therefrom.

Response to Arguments
	Applicant’s arguments have been considered but are not found persuasive. Hernandez specifically claims a method of treating cancer comprising administration of a HPK1 antagonist and a PD-1 axis antagonist (claim 1). The cancers treated by the method of Hernandez comprise endometrial, Merkel cell, and anal (claim 3). The PD-1 axis antagonist of the method of Hernandez can be an anti-PD-1 antibody (claim 7), including nivolumab (MDX-1106; claim 10) and pembrolizumab (Merck 3475; claim 11). Further, Wiggington describes treatment of several cancers with anti-PD-1 antibodies. Thus, the art teaches that PD-1 axis antagonists which are anti-PD-1 antibodies are effective in treating a variety of cancers. Further, as discussed supra, Hernandez specifically discloses the cancers treated by their method comprise endometrial, Merkel cell, and anal cancers. 
	It is also noted that experimental data and working examples are not required to establish a rejection under 35 U.S.C. 103.  The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970). 
	MPEP 2143.02 [R-6] II states “Obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). 
	A person of ordinary skill in the art would have understood from the disclosures of the prior art that PD-1 axis antagonists, which are anti-PD-1 antibodies, are effective in treating a variety of cancers, including endometrial, Merkel cell, and anal, which were specifically listed as types of cancers treated by anti-PD-1 antibodies, and thus would have had a reasonable expectation of success that the anti-PD-1 antibody recited in the claims would be effective in treating endometrial, Merkel cell, and anal cancer.
	Further, as Hernandez describes inactivation of hematopoietic progenitor kinase 1 (HPK1) kinase in combination with PD-1 blockade (via an anti-PD-L1 antibody or an anti-PD-1 antibody) as having an anti-tumor effect against murine MC38 cells (a murine colorectal tumor cell model) one would have a reasonable expectation of success, in light of the fact that the prior art discloses PD-1 axis antagonists which are anti-PD-1 antibodies are effective in treating a variety of cancers, that an anti-PD-1 antibody would also be effective in treating other cancers such as endometrial, Merkel cell, and anal cancer.
Conclusions
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643  

/HONG SANG/Primary Examiner, Art Unit 1643